Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the invention of Group III, and the species of invention wherein the tumor antigen recognized by the TCR is CD70, both without traverse, in the remarks filed 1-18-22 are acknowledged.

Claims 16 and 21-39 are pending and under examination at they read on the species of invention wherein the tumor antigen recognized by the TCR is CD70.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 22-25 and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “A method of reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject, the method comprising administering to the subject an effective amount of 

The instant specification does not teach precisely what is meant by “…reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject…wherein the [tumor] antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor” or precisely where the metes and bounds of such a claim lie.

On the one hand, some skilled artisans may assert that to practice the claims one must (i) identify a patient wherein all of the tumor cells contained in said patient have an antigen density of less than about 10,000 molecules per cell on their cell surface, and then administer the immunoresponsive cells to said patient.

On the other hand, other skilled artisans may assert that to practice the claims one need not identify only those patients wherein all of the tumor cells contained in the patient have an antigen density of less than about 10,000 molecules per cell on their cell surface, rather the claim could instead be interpreted to read on treating patients having a tumor type wherein at least some, but not necessarily all of the tumor cells contained in said patient have an antigen density of less than about 10,000 molecules per cell on their cell surface.

Without a clear understanding of precisely what is meant by “…reducing tumor burden in a subject, and/or treating or preventing a tumor in a subject…wherein the [tumor] antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” the skilled artisan considering the claimed invention cannot be certain which activities will or will not infringe the claimed methods.

Further along these same lines, even setting aside the uncertainty described above, the claims are also indefinite in that some skilled artisans may argue “a cell of the tumor” must refer to a tumor cell found in the subject to be treated.  
On the other hand, other skilled artisans may argue that “a cell of the tumor” could refer to any tumor cell of the type of tumor being treated, including tumor cells that are propagating ex vivo, 

Again, given these alternative interpretations of the claim the skilled artisan considering the claimed invention cannot be certain which activities will or will not infringe the claimed methods.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing tumor burden in a subject and/or treating a tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, 
wherein the tumor is a CD70-expressing renal cell carcinoma, kidney cancer, breast cancer, glioblastoma, brain cancer, leukemia, lymphoma, melanoma, lung cancer, pancreatic cancer, ovarian cancer and multiple myeloma, and
wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising an antigen-binding fragment of a heavy 

does not reasonably provide enablement for a method of reducing tumor burden in a subject, and/or treating or preventing any tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising any antigen-binding fragment of a heavy chain variable region (VH) of an antibody; and ii) a second antigen-binding chain comprising any antigen-binding fragment of a light chain variable region (VL) of the antibody; wherein the first and second antigen-binding chains each comprise a TRAC polypeptide or a TRBC polypeptide, and the first and the second antigen-binding chains bind to any antigen, wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Claim 16 reads on a method of treating or preventing any tumor in a subject by administering immunoresponsive cells that bind any antigen “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.”  

According to the instant specification in the paragraph bridging pages 64-65, the immunoresponsive cells of the claims can be used to treat a subject having tumor cells “with a low expression level of a surface antigen” / treat a subject having tumor cells with “low density of a target molecule on the surface of the tumor cells,” wherein an example of one such tumor is “tumor cells [that] have a low density of CD19 on the tumor cells.”

Further according to the instant specification in the paragraph bridging pages 65-66:

“Non-limiting examples of neoplasia include blood cancers (e.g. leukemias, lymphomas, and myelomas), ovarian cancer, breast cancer, bladder cancer, brain cancer, colon cancer, intestinal cancer, liver cancer, lung cancer, pancreatic cancer, prostate cancer, skin cancer, stomach cancer, glioblastoma, throat cancer, melanoma, neuroblastoma, adenocarcinoma, glioma, soft tissue sarcoma, and various carcinomas (including prostate and small cell lung cancer). Suitable carcinomas further include any known in the field of oncology, including, but not limited to, astrocytoma, fibrosarcoma, myxosarcoma, liposarcoma, oligodendroglioma, ependymoma, medulloblastoma, primitive neural ectodermal tumor (PNET), chondrosarcoma, osteogenic sarcoma, pancreatic ductal adenocarcinoma, small and large cell lung adenocarcinomas, chordoma, angiosarcoma, endotheliosarcoma, squamous cell carcinoma, bronchoalveolarcarcinoma, epithelial adenocarcinoma, and liver metastases thereof, lymphangiosarcoma, lymphangioendotheliosarcoma, hepatoma, cholangiocarcinoma, synovioma, mesothelioma, Ewing's tumor, rhabdomyosarcoma, colon carcinoma, basal cell carcinoma, sweat gland carcinoma, papillary carcinoma, sebaceous gland carcinoma, papillary adenocarcinoma, cystadenocarcinoma, medullary carcinoma, bronchogenic carcinoma, renal cell carcinoma, bile duct carcinoma, choriocarcinoma, seminoma, embryonal carcinoma, Wilms' tumor, testicular tumor, medulloblastoma, craniopharyngioma, ependymoma, pinealoma, hemangioblastoma, acoustic neuroma, oligodendroglioma, meningioma, neuroblastoma, retinoblastoma, leukemia, multiple myeloma, Waldenstrom's macroglobulinemia, and heavy chain disease, breast tumors such as ductal and lobular adenocarcinoma, squamous and adenocarcinomas of the uterine cervix, uterine and ovarian epithelial carcinomas, prostatic adenocarcinomas, transitional squamous cell carcinoma of the bladder, B and T cell lymphomas (nodular and diffuse) plasmacytoma, acute and chronic leukemias, malignant melanoma, soft tissue sarcomas and leiomyosarcomas. In certain embodiments, the neoplasm is selected from the group consisting of blood cancers (e.g. leukemias, lymphomas, and myelomas), ovarian cancer, prostate cancer, breast cancer, bladder cancer, brain cancer, colon cancer, intestinal cancer, liver cancer, lung cancer, pancreatic cancer, prostate cancer, skin cancer, stomach cancer, glioblastoma, and throat cancer. In certain embodiments, the presently disclosed immunoresponsive cells and compositions comprising thereof can be used for treating and/or preventing blood cancers (e.g., leukemias, lymphomas, and myelomas) or ovarian cancer, which 

While the teaching set forth above does not indicate which particular cancer species recited above are the kind that express an antigen, “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” claim 16 and dependent claims thereof given their broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan are considered to read on any species of cancer recited in the paragraph bridging pages 65-66 insofar as said species of cancer is one that expresses a cell surface antigen “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.”

However, it would be unclear to the skilled artisan which species of cancer have cancer antigen densities of less than about 10,000 molecules per cell, and the skilled artisan would have to resort to undue experimentation to identify cancer patients having a tumor “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.”

For example, as described by Caruoso et al. (Cancer Res. 2015 September 1; 75(17): 3505–3518, cited herewith), the EGFR antigen is expressed at more than 10,000 molecules per cell on the surface of an epidermoid carcinoma cell line and on the surface of glioma cell lines (see page 5, penultimate full sentence and page 8, 1st full paragraph).  

Likewise, as described by Hamieh et al. (Nature. 2019 Apr;568(7750):112-116, cited herewith), CD19 is expressed at levels in excess of 10,000 molecules per cell when the NALM6 B cell precursor leukemia cell line is cultured in vitro, see Fig. 1D.

Similarly, as described by Song et al. (Journal of Hematology & Oncology (2016) 9:56, cited herewith), the MDA-231, T47D and SKBR3 cancer cell lines expressed the folate receptor-α (FRα) protein on their cell surface in excess of 10,000 molecules per cell (see page 5, left col., at lines 7-10 and Figure S1A).



Likewise, with respect to identifying, e.g., CD70-expressing cancers wherein CD70 has a density of less than 10,000 molecules per cell on the surface of a cell of the tumor, some tumor cell lines express far more CD70 than 10,000 molecules per cell, while other tumor cell lines express less than about 10,000 molecules per cell (see table 1, SK-OV-3 vs. OVCAR-3, for example).

That said, setting aside the uncertainty as to what exactly is meant by “a method of reducing tumor burden in a subject….wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” e.g., if the amount of CD70-expression on a cancer cell line cultured in vitro should be considered with respect to satisfying the limitation that “…the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” as illustrated by the teachings of Ryan et al. (British Journal of Cancer (2010) 103, 676–684, cited herewith) at page 682, right col., second full sentence, yet another source of uncertainty the skilled artisan would face in attempting to practice the claimed invention is that, in general, gene expression in cancer / tumor cell lines often does not correlate with gene expression on cancer / tumor cells in vivo (see also Sandberg et al., Proc Natl Acad Sci U S A. 2005 Feb 8;102(6):2052-7, in particular, Discussion, cited herewith).  In part this is because the process for producing viable cancer cell lines necessarily selects for cells that substantially differ from the cancer cells as they occur in vivo (see Robert Weinberg, the Biology of Cancer, 2007, pages 536-539, in particular at Section 13.2 and Sidebar 13.2, cited herewith).  Thus, the skilled artisan would not have confidence in their ability to ascertain which cancers express CD70 at a density of less than about 10,000 molecules per cell in vivo from considering the surface expression levels of CD70 on tumor cell lines since tumor cell lines are inherently different from cancer cells as they occur in vivo.

Moreover, neither the instant specification nor the prior art provide evidence that CD70 is expressed by the vast breadth of diverse cancers encompassed by the instant claims.  For example, a non-patent literature search for the phrase “CD70 expression cancer” AND “testicular or uterine or fallopian or endometrium or vagina or esophagus or gastric or embryo or embryonal” returned no meaningful prior art hits.  

Thus, neither the instant specification nor the prior art appear to provide evidence that one can detect less than about 10,000 molecules per cell of CD70 on the surface of the vast genus of cancer types encompassed by the instant claims.  Moreover, insofar as some small fraction of any given population of cancer cells express less than about 10,000 molecules of CD70 on their cell surface it would not be clear to the skilled artisan that killing such a small fraction of cancer cells would have a measurable beneficial effect on the patient insofar as the majority of cancer cells are unaffected.

As to “preventing tumor in a subject,” according to the instant specification at page 20, 3rd full paragraph, “By preventing progression of a disease or disorder, a treatment can prevent deterioration due to a disorder in an affected or diagnosed subject or a subject suspected of having the disorder, but also a treatment may prevent the onset of the disorder or a symptom of the disorder in a subject at risk for the disorder or suspected of having the disorder.”

However, in order to “prevent the onset of the disorder or a symptom of the disorder in a subject at risk for the disorder or suspected of having the disorder” the skilled artisan must know in
advance who will eventually develop a tumor.  Neither the instant specification nor the knowledge in the prior art supply the skilled artisan with sufficient information to know in advance who will eventually develop cancer.  For example, many potential factors have been hypothesized to cause a person to be at risk of a brain tumor, only to be shown to have no predictive value in subsequent work (see, e.g., McKinney, J Neurol Neurosurg Psychiatry 2004;75(Suppl II):ii12–ii17, at pages ii15-16, cited herewith). Thus, the skilled artisan would certainly not know how to prospectively treat, e.g., a patient for potential brain cancer based on the presence of such uncertain factors.

In sum, in view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

The instant specification is not enabling because the skilled artisan cannot follow the guidance presented therein to practice the claims without first making a substantial inventive contribution, which is hardly a matter of routine, not-undue experimentation.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644